DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 of US Application No. 17/215,167, filed on 29 March 2021, are currently pending and have been examined.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “wherein the guide shoe fits around the rail to position magnetometer measurement of a head of the rail, a web of the rail, and a base” but should recite – wherein the guide shoe fits around the rail to position magnetometer for measurement of a head of the rail, a web of the rail, and a base –.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 2017/0176389 A1) in view of Clark et al. (US 2002/0065610 A1, “Clark”).


	Regarding claim 1, Paulson discloses a method and system for non-destructive rail inspection and teaches:
a rail vehicle (vehicle 102 for traveling along metal rail 10 of a track – see at least Fig. 1 and ¶ [0030]); 
one or more passive magnetometers in an array mounted to the rail vehicle (magnetometer 122 of apparatus 120, which is attached to vehicle 102 – see at least Figs. 1-2 and ¶ [0030]; array of magnetometers 122 – see at least Fig. 2A and ¶ [0036]), wherein the system of passive magnetometry detects changes in the magnetic field of a rail without exciting the rail by magnetic induction nor by transmitting an electronic current into the rail (magnetometer 122 measures a residual magnetic field according to metal magnetic memory (MMM) method – see at least ¶ [0034]); 
a guide shoe housing the one or more passive magnetometers (apparatus 120 – see at least Fig. 2A), the guide shoe positioning the one or more passive magnetometers to measure a magnetic field within a rail while the rail vehicle operates at speeds greater than twenty miles an hour (magnetometers 122 may be supported above the railway track and sloped guides or other means may be used to lift apparatus 120 when required to overcome unevenness in the track – see at least Fig. 2B and ¶ [0059]; the system may operate at speeds in excess of 108 km/hr – see at least ¶ [0055]); and 
a computer system on the rail vehicle (computer 110 – see at least Fig. 1 and ¶ [0030]), the computer system receiving data from the one or more passive magnetometers (measurements from apparatus 120 may be communicated to computer 110 – see at least Fig. 2 and ¶ [0031]);
wherein the guide shoe: [ ] includes [structure] controlling a set off distance between the rail and the one or more passive magnetometers (magnetometer may be supported at a distance of about 12.5 mm above the railway track – see at least ¶ [0059]).

Paulson fails to teach wherein the guide shoe: fits around the rail to position magnetometer measurement of a head of the rail, a web of the rail, and a base of the rail, or includes guide wheels.  

However, Clark discloses a hi-rail vehicle-based rail inspection system and teaches:
wherein the guide shoe: [ ] includes guide wheels controlling a set off distance between the rail and the one or more [sensor] (coil housing 151 is maintained at a constant distance above the rail surface by means of guide rollers 1539 – see at least Fig. 12 and ¶ [0083]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for non-destructive rail inspection of Paulson to provide guide wheels, as taught by Clark, to maintain the sensor at a constant distance above the rail surface (Clark at ¶ [0083]; Paulson at ¶ [0059]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson in view of Clark, as applied to claim 1 above, and further in view of Barnes et al. (US 2,410,803 A1, “Barnes”).

Regarding claim 2, Paulson further teaches:
wherein the guide shoe fits [ ] to position magnetometer [for] measurement of a head of the rail, a web of the rail, and a base of the rail (defects may occur in the head 12, web 14, and/or base 16 – see at least ¶ [0035]; by measuring, sampling, and determining multiple spatial gradients and evaluating the data, defects along the length of the rail may be determined, including whether the source of the defect is the head, web or base – see at least ¶ [0045]).

Paulson and Clark fail to teach the guide shoe fits around the rail and is positionable for magnetometer measurement of track fixtures in addition to the rail, including at least one of a frog, a switch, and a crossover.  

However, Barnes discloses a method and apparatus for detecting flaws in rails and teaches:
wherein the guide shoe fits around the rail to position magnetometer [ ] (detector carriage 37 adapted to travel along the rail and guided by gauge-runners 38 – see at least Figs. 5-6 and 3:48-60) and is positionable for magnetometer measurement of track fixtures in addition to the rail, including at least one of a frog, a switch, and a crossover (gauge coil will ride through all track obstructions, such as crossings, switches, frogs and the like – see at least 7:18-30).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for non-destructive rail inspection of Paulson and Clark to provide for fitting the guide shoe around the rail and to provide the guide shoe being positionable for measurement of track fixtures, as taught by Barnes, to locate flaws in tracks (Barnes at 1:1-5).

Regarding claim 3, Paulson further teaches:
wherein the rail vehicle is a self-propelled autonomous vehicle (vehicle 102 may be autonomous – see at least ¶ [0031]).


Regarding claim 4, the combination of Paulson and Clark teaches:
wherein the guide shoe includes guide wheels controlling a set off distance between the rail and the one or more passive 29magnetometers (see claim 1 rejection above).

Paulson and Clark fail to teach but Barnes discloses a method and apparatus for detecting flaws in rails and teaches:
wherein the guide shoe includes linear slides (gauge runners 38 connected with housing 71 – see at least Figs. 5-6 and 3:48-60) and bearings (pins 103 inserted into hole 114 for providing pivoting movement – see at least Figs. 1-2 and 7:7-17) to traverse rail joints or gaps in the rail while maintaining magnetometer set off distance (gauge runners 38 maintain the position of housing 71, which houses detector coil 46, in relation to the rail 101 – see at least Figs. 2 and 5: the housing is free to swing rearward via pin 103 and hole 114, thereby providing a pivoting motion that allows the housing to move laterally and longitudinally relative to a side face of the rail 101).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method and system for non-destructive rail inspection of Paulson and Clark to provide linear slides and bearings to move the guide shoe, as taught by Barnes, to allow the guide shoe to move when striking an obstruction (Barnes at 7:14-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666